On behalf of 
the Government of the Republic of San Marino, I would 
like to congratulate you, Mr. President, on your election 
to the presidency of the General Assembly at its sixty-
ninth session, and to wish you every success in your 
work. The delegation of the Republic of San Marino 
assures you, Sir, of its full cooperation throughout 
the session. I would also like to express my country’s 
gratitude to the outgoing President of the General 
Assembly, Mr. John Ashe, for his work during the 
sixty-eighth session. My country also wishes to extend 
special thanks to Secretary-General Ban Ki-moon for 
the energy and determination with which he leads 
the United Nations and for his sensitivity towards all 
Member States, without exception.

In particular, I would like to underscore the 
importance of the climate change Summit organized by 
the Secretary-General in New York on 23 September. 
It provided the Heads of State and Government with 
the opportunity to demonstrate their political will 
for a global agreement on that issue. The Republic 
of San Marino contributed to the work through the 
participation of its Head of State, thereby underscoring 
the importance and acknowledging the indissoluble link 
between climate change and sustainable development. 
The effects of climate change, which are often tragic, 
are one of the most serious threats to the future of 
humankind and a challenge that all States, in the context 
of a joint action coordinated by the United Nations, are 
called on to face with commitment and determination. 
We are accountable to future generations for our ability 
to achieve the goals of environmental protection, energy 
saving and energy generation from renewable sources.

Climate change is one of the causes of many natural 
disasters that have befallen our planet, including this 
year. We need to respond effectively to the many very 
serious humanitarian emergencies, which show the 
clear interdependence of the global threats now facing 
humankind. Today, a strong, rapid and coordinated 
response at the international level is necessary to 
deal with the very serious outbreak of Ebola that has 
developed in some West African States and has become 
a global threat. The most affected countries must not 
be left alone or isolated. On the contrary, they must 
be supported and helped. San Marino was among the 
sponsors of resolution 2177 (2014), recently adopted 
by the Security Council, which underscores the need 
for an immediate mobilization of the international 
community.

We are deeply moved by the problems at the 
international level, and, in the light of the theme 
of this session, “Delivering on and implementing a 
transformative post-2015 development agenda”, we 
recognize the need for a renewed commitment to 
freeing the world from extreme poverty, inequality 
and hunger. However, we are aware that the full 
achievement of such goals is seriously compromised 
when peace and security, on the basis of respect for the 
equal dignity of all human beings, are not ensured. This 
year, we have sadly witnessed too many incidents that 
represent a serious threat to peace, security and respect 
for human rights. It is therefore impossible not to share 
the widespread perception of a weakening of the United 
Nations capacity to intervene and the subsequent 
questioning of United Nations-led missions.

Let us consider the following events. Since March 
2011, the conflict in Syria has already caused more than 
200,000 deaths and injured hundreds of thousands. It 
has forced millions of people to flee their homes and 
their countries to escape a war that shows infinite forms 
of cruelty and ferocity. The Republic of San Marino 
has strongly condemned and continues to condemn 
the violations of human rights and of international 
humanitarian law committed in Syria by all parties to 
the conflict, without exception. The recent resurgence 
of the Israeli-Palestinian conflict has of late claimed 
the lives of more than 1,000 civilians, among whom 
were many women and children, for the most part 
Palestinian, including those who had sought refuge in 
United Nations schools. The San Marino Government 
and Parliament have appealed to both sides to let their 
guns fall silent and the desire for dialogue prevail, 


aware that dialogue is the only way to achieve a peaceful 
coexistence of the two peoples.

The situation is very serious in Iraq, where 
ongoing ethnic and religious cleansing is taking place 
with unprecedented violence. In the name of religion, 
systematic and massive human rights violations, 
only partially documented and evidenced, are being 
perpetrated. Such violations constitute massive crimes 
against humanity. A coalition of States is undertaking a 
joint response. San Marino hopes that the interventions 
are coordinated under the auspices of the United 
Nations. In particular, it greeted with satisfaction and 
co-sponsored resolution 2178 (2014) on foreign terrorist 
fighters, unanimously adopted by the Security Council 
on 24 September, under the leadership of the United 
States President, Barack Obama.

The war that is being fought in some parts of North 
Africa is causing the migration of thousands of desperate 
people leaving for Europe every day in the hope of 
arriving safely — a migration that, unfortunately, 
often turns into tragedy. The Mediterranean continues 
to witness the deaths of migrants from many areas 
of Africa and Asia. The information provided by the 
United Nations High Commissioner for Refugees is 
evidence — as if evidence were necessary — not only 
of the utter tragedy of the situation but also of the need 
for a more united European action to address it.

In addition, this year has seen the crisis in Ukraine, 
which is a serious threat to the peace and security of 
the entire European continent, owing to both the large 
number of victims and also the fact that fundamental 
principles, such as the territorial sovereignty and self-
determination of peoples, are called into question.

These events demand the presence of the United 
Nations and call for the entire international community 
to assume its responsibility and to restore the 
Organization’s capacity to intervene in order to protect 
the citizens of the entire world through the peaceful 
resolution of disputes between States, as enshrined in the 
Charter of the United Nations and in numerous General 
Assembly resolutions. These events also underscore 
the need for a reaffirmation of our Organization’s 
profoundly democratic nature so that each State, large 
or small, can make its voice heard and contribute to 
the work and resolutions of the United Nations. These 
events require that the cultural and religious diversity 
and the manifold traditions represented within our 
Organization do not hamper the pursuit of possible 
solutions. On the contrary, they should be a valuable 
resource, enabling us to adopt an approach that unites 
the interests of the entire international community.

We recognize the duty and the responsibility to 
work tirelessly for the definition and the implementation 
of the post-2015 development agenda. However, given 
the seriousness of the international situation, a simple 
appeal will not suffice. On the contrary, precisely 
because, in many cases, a lack of integration between 
the economic and the social and environmental aspects 
has hampered the full achievement of the Millennium 
Development Goals, as the report notes, we are 
convinced that we need new momentum and a new 
beginning in order to restore elements able to promote 
a culture of life, tolerance, acceptance and solidarity 
within our communities and populations. The first 
element of that process, aimed at building a culture of 
inclusion, is the family. Recognition of the urgency to 
create such a culture demands of all States a common 
commitment and renewed consideration to promote 
the protection and support of the family. Indeed, the 
family is clearly the place where our main relationships 
governing human coexistence are developed. For that 
reason, weakening and marginalizing the family has 
often caused great existential confusion in younger 
generations with many serious personal and social 
consequences.

In this spirit and with the utmost determination, 
each State must assume its responsibility and leave no 
stone unturned in resolving the numerous conflicts, 
which Pope Francis has referred to as the third world 
war, since, if they were to prevail, they would nullify the 
plan for balanced development in the third millennium, 
as it should be defined in the United Nations agenda. 
San Marino is a small State that has in its century-old 
history always considered freedom and peace as the 
supreme goods to be preserved and protected. Based 
on that identity, it is honoured and proud to contribute 
to the community of the United Nations. With humility 
we call on all States to make every effort to give the 
United Nations strength and authority as the central 
referral body we so keenly need today.
